DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/30/19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0212889 by Amarendran et al. (Amarendran).  Examiner Note: Amarendran fully incorporates by reference US 7,107,298 by Prahlad et al. (Prahlad).  Thus any teachings in Prahlad are considered to be part of Amarendran as a whole.  Prahlad will be cited separately for ease of distinguishing, but this does not change the 102(a)(1) nature of the rejection. 
With respect to claim 1, Amarendran teaches a computing platform, comprising: at least one processor; a communication interface communicatively coupled to the at least one processor; and memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
receive, via the communication interface, from a first enterprise user computing device, a first data transfer request comprising information scheduling a first data transfer operation; (Amarendran general talks about the archival process paragraph 177-179.  Prahlad specifically teaches receiving a data transfer request in the from of an archive request Col. 7 lines 11-23 – archive request either manually directed or as automatically arranged)
based on receiving the first data transfer request from the first enterprise user computing device, retrieve first information from a first data track computing platform;  (Prahlad Col. 7 line 24- Col.  8 line 23 – items are scanned from a first storage and selected based on specified criteria)
configure a second data track computing platform to receive the first information retrieved from the first data track computing platform; (Prahlad Fig. 1, Col. 7 lines 35-57 and Col. 8 lines 23-39 – secondary storage has been configured to receive data to be archived) and 
after configuring the second data track computing platform to receive the first information retrieved from the first data track computing platform, send, via the communication interface, to the second data track computing platform, the first information retrieved from the first data track 
wherein sending the first information retrieved from the first data track computing platform to the second data track computing platform causes the second data track computing platform to store the first information retrieved from the first data track computing platform. (Prahlad Fig. 1, Col. 7 lines 35-57 and Col. 8 lines 23-39 – archiving process write the information from the first information store to the secondary storage)
With respect to claim 2, Amarendran teaches the computing platform of claim 1, wherein receiving the first data transfer request from the first enterprise user computing device comprises receiving information scheduling a one-time archival operation. (Prahlad Col. 7 lines 11-23 – archvial process is either a manually directed operation or a periodically designated operation)
With respect to claim 3, Amarendran  teaches the computing platform of claim 1, wherein receiving the first data transfer request from the first enterprise user computing device comprises receiving information scheduling a periodic archival operation. (Prahlad Col. 7 lines 11-23 – archvial process is either a manually directed operation or a periodically designated operation)
With respect to claim 11, Amarendran teaches the computing platform of claim 1, wherein sending the first information retrieved from the first data track computing platform to the second data track computing platform comprises sending the first information retrieved from the first data track computing platform to the second data track computing platform via a plurality of data filters managed by the computing platform. (Amarendran Paragraph 177 – archival process can include compression, encryption and/or dedeplication which is similar to applicant’s “filter” in  paragraph 120 of applicant’s spec)
With respect to claim 12, Amarendran teaches the computing platform of claim 1, wherein the memory stores additional computer-readable instructions that, when executed by the at least one 
Claims 13-15 and 20 are similar in scope to claims 1-3 and are therefore rejected based on the same rationale. 

Allowable Subject Matter
Claims 4-10 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any art not cited directly in this office action is considered to be pertinent in at least teaching the general state of the art in relation to the claimed subject matter. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R LAZARO whose telephone number is (571)272-3986.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.